Title: To Thomas Jefferson from William Deblois, 29 August 1802
From: Deblois, William
To: Jefferson, Thomas


          
            Sir
            Havre Augt. 29th: 1802
          
          I am induced to this freedom by the desire of Thomas Paine Esqr. who is shortly to embark from hence for America; He very deservedly merits my friendship and esteem, and from his observations on his long tryed acquaintance with you, I am induced to entertain a hope you will look with an indulgent eye, on the liberty I now take, and when you know the cause I wish it may plead a further excuse; That of releiveing a Wife and large familly, for by a train of unavoidable misfortunes my finances are at a low ebb.—Peter Dobell Esqr: for whom I now act, in his absense as Agent, is about to resign the Consularship of this place, and I have to solicit your Excellencey in nominating myself to that Office—I am an American by birth, and ‘ere this trust my name is not wholly unknown to you—I have resided nearly five years in France, and know well the people I am among. should it please your Excellencey to grant my request, be assured it will be my endeavour to merit that Honor, and never abuse the trust reposed in me—
          Accept Sir, my sincere wishes that you may long live, to be at the head of a free and enlighten’d people, and believe me to be with sentiments of the highest respect and esteem—
          Your Obedient & very hble: Servt.
          
            Wm: Deblois.—
          
        